pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, commenced this proceeding seeking to annul a tier III disciplinary determination finding him guilty of refusing a direct order and an urinalysis testing violation. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. As petitioner has received all the relief to which he is entitled, this matter is dismissed as moot (see Matter of Burse v Bezio, 69 AD3d 1068 [2010]).
*1369Cardona, P.J., Peters, Rose, Kavanagh and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.